The Court having held, on the appeal by the receiver in this cause, that the transaction between the claimant, John A. Arringdale, and defendant corporation was simply that of a loan of money, on usurious interest, it follows that the appellant's position, that on the facts said Arringdale was a partner, is necessarily disallowed, and the claim of said petitioner, having been declared void in toto because based upon a usurious consideration, the question raised by appellant as to the priority of liens between the plaintiff and said Arringdale is no longer of moment. For like reason, it is not necessary to consider or pass upon the plaintiff's plea, that the contract between the corporation and Arringdale was usurious. There is conflict in the decisions as to whether and under what circumstances another creditor may, himself, plead usury in protection of the debtor's estate. The weight of authority would seem to be against entering such a plea, under ordinary conditions. 1 Paige on Contracts, sec. 503; Webb on Usury, p. 434. Without deciding the question, however, as it is no longer involved, and under the rulings made on the receiver's appeal, the report and judgment below, *Page 413 
sustaining the claim of the petitioner, Arringdale, will be formally reversed, and, in our discretion, the costs of the appeal will be taxed against the appellant. Rayburn v. Casualty Co., 142 N.C. 376; Revisal, sec. 1279.
Modified.
Cited: Elks v. Hemby, 160 N.C. 22; MacRackan v. Bank, 164 N.C. 26,27; Corey v. Hooker, 171 N.C. 231; Elliott v. Brady, 172 N.C. 830.
(523)